Title: William A. Burwell to Thomas Jefferson, 6 January 1820
From: Burwell, William Armistead
To: Jefferson, Thomas


					
						Dear Sir,
						
							Washington
							January 6 1820
						
					
					I have obtaind a Copy from the Treasury of the prices paid in London for Instruments and enclose it for your examination—Mr Crawford informs me that Mr Jackson procured in Paris Instruments of the best construction for the University of Georgia at prices far below the Cost paid by Hassler; & he has written to Georgia for a Copy of prices—as soon as I can obtain an answer I will enclose it—I have applied to know, whether the Government is disposed to Sell their Instruments, without receiving a definitive reply. I hope to obtain one, in time to accompany the Copy furnishd by Mr Jackson—
					
						Accept for yourself & family my best wishes.
						
							W. A Burwell
						
					
				